Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/25/2020.   
Claims 1-13 are pending and are presented for examination.  

Claim Objections
Claim 12 is objected to because of the following informalities:  Examiner assumes comma (,) is missing. Otherwise, meaning is unclear. 

    PNG
    media_image1.png
    150
    623
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 refers “the coolant directing unit”.   
“wherein the coolant directing unit is configured for disposal on an end side of the laminated sheet package and for directing coolant along the end side, and has an infeed for feeding the coolant and an outfeed for discharging the coolant;” 
It is vague and indefinite which element being pointed out.  There is insufficient antecedent basis for this limitation in the claim.  Examiner found there are a coolant directing structure and at least one winding groove cooling duct; but no exact element having a name “coolant directing unit” discussed before.  There is a recitation in the claim with “unit” such that “the coolant directing structure and the at least one winding groove cooling duct are configured as a functional unit”. These are different cases each other.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over CHERNOGORSKI et al (DE102015012913A1, IDS).  
As for claim 1, CHERNOGORSKI discloses a cooling device for cooling a stator for an electric machine of a motor vehicle, the cooling device (Fig. 1) comprising: 
a coolant directing structure (4); and 
at least one winding groove cooling duct (2); 
wherein the coolant directing structure and the at least one winding groove cooling duct are configured as a functional unit (Fig. 1) 

wherein the at least one winding groove cooling duct, proceeding from the coolant unit, extends axially and is configured for directing the coolant in the at least one winding groove, and is fluidically coupled to the infeed and the outfeed (Fig. 3).  
	The subject matter of the claim is “cooling device”.  Other than that would be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987).  
The limitations “and are configured so as to be plug-fittable to a hollow-cylindrical laminated sheet package of the stator which, in a revolving direction, has a multiplicity of axially extending winding grooves that are configured for receiving windings of the stator”, “for disposal on an end side of the laminated sheet package” and “for disposal in at least one winding groove” are intended use limitations according to the principle.  Thus, it is anticipated.  
However, CHERNOGORSKI discloses sufficient information for the intended use limitations in Figs. 1-3 such that the coolant directing structure are configured so as to be plug-fittable to a hollow-cylindrical laminated sheet package of the stator which, in a revolving direction, has a multiplicity of axially extending winding grooves that are configured for receiving windings of the stator (Figs. 1-3) [0014]; and for disposal on an be intended use structure as claimed in order to suppress the formation of eddy currents and cooling. For supporting references, see “prior art made of record”.  

As for claim 2, CHERNOGORSKI discloses the cooling device according to claim 1, wherein the coolant directing unit and the at least one winding groove cooling duct are configured as molded parts.
Said injection-molded is a product by process claim   MPEP 2113.  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight.   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the cooling device made from plastic [0029, etc.] by using injection mold method per one of well-known methods in the art.  
As for claim 3, CHERNOGORSKI discloses the cooling device according to claim 1, wherein the coolant directing unit (4) has an annular cover element (front 17) disposed on the end side of the laminated sheet package, wherein the infeed has at least one infeed port and an annular infeed duct, and the outfeed has at least one outfeed port and an annular outfeed duct, and wherein the infeed duct and the outfeed 
As for claim 4, CHERNOGORSKI discloses the cooling device according to claim 1, wherein the at least one winding groove cooling duct has an axially extending inflow duct region (8 in downward direction, Fig. 2) which, for directing the coolant in a winding groove, is fluidically coupled to the infeed, and an axially extending return flow duct region (8 in upward direction, Fig. 2) which, for directing the coolant out of a winding groove, is fluidically coupled to the outfeed, wherein the inflow duct region and the return flow duct region are fluidically coupled by way of a deflection element (16 in area 14).
As for claim 5, CHERNOGORSKI discloses the cooling device according to claim 4, wherein the inflow duct region and the return flow duct region of the at least one winding groove cooling duct are capable of being conjointly disposed in a winding groove of the laminated sheet package such that the at least one winding groove cooling duct is configured for directing the cooling medium in the same winding groove from the infeed back to the outfeed (Figs. 1-3).
As for claim 6, CHERNOGORSKI discloses the cooling device according to claim 5, wherein the inflow duct region and the return flow duct region are configured so as to be adjacent to each other (Figs. 1-3).
As for claim 7, CHERNOGORSKI discloses the cooling device according to claim 5, wherein the inflow duct region and the return flow duct region, while configuring an intermediate region, are configured so as to be radially spaced apart from each other, .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHERNOGORSKI.  
As for claim 11, CHERNOGORSKI discloses a stator for an electric machine of a motor vehicle [0001], comprising: a hollow-cylindrical laminated sheet package (Figs. 1-3), which in a revolving direction has a multiplicity of axially extending winding grooves having windings which are disposed in the winding grooves; and a cooling device according to claim 1, wherein the cooling device is plug-fitted to the laminated sheet package, the at least one winding groove cooling duct is disposed with windings of the stator in at least one winding groove of the laminated sheet package, and the coolant directing unit is disposed on the end side of the laminated sheet package (Figs. 1-3).
It is notoriously old and well known in the art for laminated sheet package of the stator (official notice). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to be intended use structure as claimed in order to suppress the formation of eddy currents and cooling. For supporting references, see “prior art made of record”.  
As for claim 13, CHERNOGORSKI discloses a motor vehicle [0001] having an electric machine having a stator according to claim 11.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CHERNOGORSKI in view of Bradfield (US 20150091398 A1).  
As for claim 8, CHERNOGORSKI failed to teach as claimed.  Bradfield teaches (best see Figs. 3-4) a cooling structure as claimed, such that the deflection element between the inflow duct region and the radially spaced-apart return flow duct region is configured so as to project in the revolving direction from the inflow duct region and the return flow duct region, and is capable of being disposed so as to overlap with a stator tooth that is adjacent to the at least one winding groove.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for removing heat from the stator core.  
 

As for claim 10, CHERNOGORSKI in view of Bradfield teaches the cooling device according to claim 9, wherein Bradfield in combination with CHERNOGORSKI teaches (best see Figs. 3-4) the cooling device has a deflection installation having the at least one deflection element, wherein the deflection installation is configured for disposal on an end side of the laminated sheet package that is opposite the end side of the laminated sheet package having the coolant directing unit and is configured so as to be plug-fittable to the at least one winding groove cooling duct.  
As for claim 12, CHERNOGORSKI failed to teach as claimed.  Bradfield teaches (best see Fig. 9) a cooling structure as claimed, such that the a region of the winding groove in which the at least one winding groove cooling duct is disposed, in the revolving direction (, added) is configured so as to be widened in comparison to a region in which a winding of the stator is disposed.  In the figure, width (a region) of a winding (42) is shorter than width (a region) of winding groove cooling duct (46e) in the winding groove.  It would have been obvious before the effective filing date of the claimed 

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Official notice:  Laminated stator core.  
Bradfield (US 20150091398 A1), Fig. 1.  
TAMURA (US 20160020658 A1), [0071] 
Rippel et al (US 20150280525 A1), [0061] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834